     Case:09-11070-MER Doc#:632 Filed:02/05/20                  Entered:02/05/20 22:32:08 Page1 of 12
                                       United States Bankruptcy Court
                                           District of Colorado
In re:                                                                                  Case No. 09-11070-MER
High Country Club, LLC                                                                  Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 1082-1           User: admin                  Page 1 of 11                  Date Rcvd: Feb 03, 2020
                               Form ID: orduncl             Total Noticed: 593


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 05, 2020.
aty            +Britney Beall-Eder,     999 18th St.,    Ste. 2201,    Denver, CO 80202-2402
aty            +Caren Jacobs Castle,     999 18th St.,    Ste. 2201,    Denver, CO 80202-2402
aty            +Uhlig C. David,    201 North Mill Street,     Suite 203,    Aspen, CO 81611-1557
intp           +Ocwen Loan Servicing, LLC,     5347 S. Valentia Way Ste. 100,      Greenwood Village, CO 80111-3107
cr             +PHH MORTGAGE CORPORATION,     Bradley Arant Boult Cummings LLP,      C/O Glenn Glover,
                 1819 5th Avenue North,     Birmingham, AL 35203-2120
intp            Prince Altee Thomas,     Fox Rothschild LLP,     2000 Market Street,    20th Floor,
                 Philadelphia, PA 19103-3222
10610642       +1600 Broadway on the Square,     745 Fifth Avenue, Suite 1707,      New York, NY 10151-1700
10610643       +1600 Broadway on the Square,     Suite 1707,     745 Fifth Avenue,    New York, NY 10151-1700
10610644       +1st Data Corporation,     1 Western Maryland Parkway,     Hagerstown, MD 21740-5146
10610665       +ASAP Glass Services, Inc.,     9275 Ralston Road,     Arvada, CO 80002-2046
10610669      ++ATMOS ENERGY,    P O BOX 650205,    DALLAS TX 75265-0205
               (address filed with court: Atmos Energy,       P.O. Box 79073,    Phoenix, AZ 85062-9073)
10610645       +Abbey,    7270 Cardinal Lane,    Chagrin Falls, OH 44022-2651
10610646       +Air Conditioning Equipment Services,      75-5821 Pelekila Place,     Kailua Kona, HI 96740-2034
10610647       +Alayna Max,    1719 Linden Avenue,     Nashville, TN 37212-5111
10610649       +Alford,    1003 Indian Trail,    College Station, TX 77845-5643
10610650       +All Valley Storage,     P.O. Box 2748,    Silverthorne, CO 80498-2748
10610651       +Allegiant Management, LLC,     P.O. Box 66,    Winter Park, CO 80482-0066
10610652       +Alpine Financial,    Suite 200,    238 Walnut Street,     Fort Collins, CO 80524-2437
10610653       +Altman, Stuart M.,    11709 Slatestone Court,      Potomac, MD 20854-2099
10610654        Amacher, Terry,    2705 Walkin Cove,     Round Rock, TX 78681
10610655        Amacher, Todd,    4502 Scenic Dr.,     Rowlett, TX 75088-6805
10610656        America’s Servicing Company,     P.O. Box 60768,     Los Angeles, CA 90060-0768
10610657       +American Express Merchant Services,      PO Box 53852,    Phoenix, AZ 85072-3852
11047098        American Express Travel Related Services Co Inc,       c/o Becket and Lee LLP,    POB 3001,
                 Malvern PA 19355-0701
10610659        Anthem Blue Cross Blue Shield,     P.O. Box 541013,     Los Angeles, CA 90054-1013
10610660       +Appearances,    1985 Biron Road,    Montrose, CO 81401-7571
10610661       +Appleby, John D.,    P.O. Box 2535,     Edwards, CO 81632-2535
10610662       +Arias,    1390 Shady Knoll Court,     Longwood, FL 32750-7152
10610663       +Arias(2),    Suite 100,    140 North Westmonte Drive,     Altamonte Springs, FL 32714-3340
10610902        Armen Kasabian,    256C Mason Avenue,     Staten Island, NY 10305
10610664       +Arroyo,    Apt. 106 - Baldwin Park,     1875 Lakemont Ave,    Orlando, FL 32814-6361
10610668       +Atherton,    700 17th Street, Suite 2000,     Zakhem Atherton, LLC,     Denver, CO 80202-3523
10610670       +Aurora Loan Services,     10350 Park Meadows Drive,     Littleton, CO 80124-6800
10610671       +Austin,    2314 McAllister,    Houston, TX 77092-8025
10610672       +Austin, D,    2840 Park Avenue,    Soquel, CA 95073-2866
10611080       +Avan J. Rubin,    28825 Summit Ranch Drive,      Golden, CO 80401-9763
10610694       +BKD, LLP,    1700 Lincoln Street, Suite 140,      Wells Fargo Center,    Denver, CO 80203-4500
10610696        BLP Abogados,    P.O. Box 025331,     SJO 12582,    Miami, FL 33102-5331
10610707    ++++BROWNE,    153090 MORNING GLORY LN,     WAUSAU WI 54401-2961
               (address filed with court: Browne,       400 Morning Glory Lane,     Wausau, WI 54401)
10610673       +Baker Consolidated Holdings, LLC,      4667 Stone Manor Heights,     Colorado Springs, CO 80906-8603
10610674       +Banbury,    35 Ivy Street,    Denver, CO 80220-5844
10610676        Bank Of America,    P.O. Box 533512,     Atlanta, GA 30353-3512
10610677       +Bardwell,    1078 Mill Field Ct,    Great Falls, VA 22066-1868
10610678       +Barnes,    16919 West 63rd Lane,    Golden, CO 80403-7417
10610679       +Bart Built Construction,     P.O. Box 8033,    Breckenridge, CO 80424-8033
10610680       +Bartnik,    4947 Edge Rock Drive,     Chantilly, VA 20151-4106
10610681       +Bashaw,    195 East Morgan Street,     Perris, CA 92571-3112
10610682       +Baumueller,    For FedEx,    9524 Oakridge Place,     Chatsworth, CA 91311-2678
10610683        Bendiksen,    1309 Placer Drive,    Allen, TX 75013-2800
10610684       +Bennett,    1450 S. Humboldt Street,     Denver, CO 80210-2319
10610685        Bentley,    2 Rose Center,    Littleton, CO 80127
10610686       +Beresford,    3320 Canoe Brook Parkway,     Raleigh, NC 27614-8686
10610687       +Berger,    24961 Highspring Avenue,     Newhall, CA 91321-3461
10610688       +Bert,    1124 Blackheath Lane,    Harrisburg, PA 17109-1205
10610689        Bey, Robert,    11465 Weatherhill Way,     San Deigo, CA 92131-2915
10610690       +Bilotta,    19262 Terrace View CR,     Portola Hills, CA 92679-1020
10610691       +Binder,    5192 S Hanover Street,     Englewood, CO 80111-6242
10610693       +Bio-Tech Exterminators,     46-080 Calhoun Street,     Indio, CA 92201-4708
10610695       +Black Bear Lodge,    Suite 203,    4343 North Hwy 224,     Park City, UT 84098-5952
10610697       +Bluffs Destination Resorts, LLC,      Suite 2000,    700 17th Street,    Denver, CO 80202-3523
10610698       +Bogler,    19072 Green Oaks Rd,    Yorba Linda, CA 92886-2749
10610699       +Boogaert,    251 Edwards Street,    Ridgewood, NJ 07450-5061
10610700       +Bourne,    4765 W. 105th Way,    Westminster, CO 80031-1970
10610701       +Bowling,    6357 South Jamaica Court,     Englewood, CO 80111-6628
10698916        Bradley Sanders,    2250 Juniper Ct.,     Golden, CO 80401-9107
10610702        Bramwell,    5460 Chickadee Court,     Parker, CO 80134-2781
10610703        Brenneman, Steven,    1444 Forest Ave.,     River Forest, IL 60305-1002
10611184        Brian Van Vechten,    6191 Massive Peak Circle,      Castle Rock, CO 80108-9485
10610706       +Brown,    5503 Prestick Lane,    Dallas, TX 75252-4978
     Case:09-11070-MER Doc#:632 Filed:02/05/20                  Entered:02/05/20 22:32:08 Page2 of 12



District/off: 1082-1          User: admin                  Page 2 of 11                   Date Rcvd: Feb 03, 2020
                              Form ID: orduncl             Total Noticed: 593


10610709       +Brownstein Hyatt Farber & Schreck,     410 Seventeenth Street,     Denver, CO 80202-4468
11343486       +Brownstein Hyatt Farber Schreck, LLP,      410 - 17th Street, Suite 2200,    Denver, CO 80202-4432,
                 Attn: Michael A. Pahl
10610710       +Bruman,    16414 Shelby Court,    Spring, TX 77379-6578
10610711       +Building Specialties of Carolina,     2517 Argent Blvd.,     Ridgeland, SC 29936-8113
10610712       +Buss,    1343 Castlepoint Circle,    Castle Rock, CO 80108-8287
10610713       +Butler,    5355 South Newland Court,    Littleton, CO 80123-0675
10610714       +Butler 2,    5355 South Newland Court,     Littleton, CO 80123-0675
10610720       +CG Villas Bldg 1 Condo Assoc.,     Suite 950,    201 East Pine Street,    Orlando, FL 32801-2767
10610733        CIT Technology Fin. Serv, Inc.,     P.O. Box 100706,    Pasadena, CA 91189-0706
10651694       +Callahan Group, LLC,    C/O Overturf, McGath, Hull & Doherty,      625 E 16th Ave., Suite 100,
                 Denver, CO 80203-2052
10610715        Callahan Group, LLC,    C/O Overturf, McGath, Hull & Doherty,      6258 E 16th Ave., Suite 100,
                 Denver, CO 80203
10610717       +Centra Systems Hawaii,    1803 Wili Pa Loop,     Wailuku, HI 96793-1273
10610718        Central Parking,    P.O. Box 790402,    St. Louis, MO 63179-0402
10610721       +ChampionsGate Condominium POA,     Suite 950,    201 East Pine Street,    Orlando, FL 32801-2767
10610722        Chan,    2185 Alpine Drive,    West Linn, OR 97068-8621
10610724       +Chartrand,    7141 Winter Ridge Dr,    Castle Rock, CO 80108-3676
10610725       +Chase,    2021 Leeward Lane,    Newport Beach, CA 92660-3806
10610726        Chasman,    33 Amber Hill Drive,    Pittsford, NY 14534-9446
10610727       +Cheah,    40 Prospect Park West, 5K,    Brooklyn, NY 11215-2356
10610728       +Cheng,    12160 Wyne Court,    Tustin, CA 92782-1184
10610729       +Chenille Cleaners,    333 West 57th Street,     New York, NY 10019-3159
10610858       +Cheryl and Terry Hays,    678 The Esplanade,     Paso Robles, CA 93446-7145
10610730        Chevy Chase Bank,    6151 Chevy Chase Drive,     Attn: Payment Processing,
                 Laurel, MD 20707-2918
10610731       +Chew,    78 W. Kingston Park Lane,    Middle River, MD 21220-4941
10610732        Chila,    #160,   3 San Joaquin Plaza,     Newport Beach, CA 92660
10610734       +Ciulla,    45 Rolling Hills Circle,    Denton, TX 76205-8560
10610735        Clappison,    244 Terrace Wood Crescent,     Kitchener, ON N2P 2T3
10610736       +Clark,    646 Tetbury Court,    Castle Rock, CO 80108-3603
11161044       +Clark & Albaugh, LLP,    655 W. Morse Street, Suite 212,      Winter Park, FL 32789-3745
10610737        Coachella Valley Water District,     P.O. Box 5000,    Coachella, CA 92236-5000
10610738       +Coastal Plains Insurance Agency,     P.O. Box 6869,    Attn: Jens Zander,
                 Hilton Head Island, SC 29938-6869
10610739        Codington,    1070 Polipoli Road,    Kula, HI 96790-7625
10610740       +Codington, Terry Dr.,    1070 Poli Poli Road,     Kula, HI 96790-7625
10610741       +Cohen,    4357 Deerwood Lane,    Evans, GA 30809-4605
10610742        Colorado Department of Revenue,     1375 Sherman,    Denver, CO 80210
10610746       +Community Services Associates, Inc.,     175 Greenwood Drive,     Security Department,
                 Hilton Head Island, SC 29928-4506
10610747       +Companion Life,    P.O. Box 100102,    Columbia, SC 29202-3102
10610748       +Compass North,    c/o Brian Leslie,    300 Whitemarsh Valley Rd.,,
                 Fort Washington, PA 19034-2013
10610749       +Complete Business Systems, Inc.,     5195 Marshall Street,     Arvada, CO 80002-4628
10610750       +Connelly,    32651 Meadow Mountain Road,     Evergreen, CO 80439-9731
10610751       +Cook,    1475 Chandler Road,    Lake Oswego, OR 97034-2809
10610752       +Cortez,    5324 Carolyn Vista Lane,    Bonita, CA 91902-2565
10610753        Cortina,    Vasco De Quiroga 2121 4 Piso,     Mexico City,      01210
10610754       +Cottrell,    c/o Kimberly A. Bruetsch, Esq.,     1099 18th Street, Suite 2600,
                 Denver, CO 80202-1937
11327852       +Cottrell,    5815 West Frost Drive,    Littleton, CO 80128-7011
10610755        Countrywide Home Loans,     P.O. Box 650070,    Dallas, TX 75265-0070
10610757       +D’Amato,    3415 Ivy Trail,    Calabasas, CA 91302-2020
10610967        D. Brian McKerchar,    16 Jewett’s Court,     Markham, ON L3S 2W2
10610771      ++DOMINION VIRGINIA POWER,     PO BOX 26666,    18TH FLOOR,    RICHMOND VA 23261-6666
               (address filed with court: Dominion North Carolina Power,        P.O. Box 26543,
                 Richmond, VA 23290-0001)
10610758       +Dalrymple,    50535 E. 144th Avenue,    Bennett, CO 80102-9404
10610759       +Darwin,    3365 E. Gate Drive,    Cumming, GA 30041-1123
10610896        David M.Joseph,    2260 Island Cove Circle,     Naples, FL 34109-0341
10610964        David W. and Valerie R. McClung,     45 West Road,    Rye, NH 03870-2534
10610760        Davis, Graham & Stubbs, LLP,     Suite 500,    1550 Seventeenth Street,    Denver, CO 80202-1500,
                 Attn: Duane Stutzman, CFO
10610761       +Decosmo,    215 Jack Nicklaus Drive,    Austin, TX 78738-1705
10610763       +Denver Agency Company,    410 17th Street, #1650,     Attn: Chip McKeever,    Denver, CO 80202-4452
10610764       +Depizzol,    3 Brookhaven Trail,    Columbine Valley, CO 80123-6686
10610765        Diffey,    1111 Sherbrook Drive,    West Chester, PA 19382-8068
10610767        Digital Rez Software,    P.O. Box 489,     Sicamous, BC VOE2VO
10610768       +Diner,    3105 Cherryridge Road, Cherry Hills Vill,     14106 East Hampden Place,
                 Denver, CO 80014-4196
10610770       +Dix, Jennie M.,    2199 Auina Place,    dba Running Errands on Maui,     Kihei, HI 96753-8567
10610772       +Downtown Market Center,     P.O. Box 13797,    Denver, CO 80201-3797
10610773       +Downtown Market Center,     C/O Theodore Brin,    1601 Blake St., Suite 305,
                 Denver, CO 80202-1329
10610774       +Downtown Market Center Operating,     P.O. Box 13797,     c/o Frederick Ross Company,
                 Denver, CO 80201-3797
11339649       +Downtown Market Center Operating LLC,      c/o The Law Offices of Theodore W. Brin,
                 1601 Blake Street, Suite 305,     Denver, Colorado 80202-1329
     Case:09-11070-MER Doc#:632 Filed:02/05/20                  Entered:02/05/20 22:32:08 Page3 of 12



District/off: 1082-1          User: admin                  Page 3 of 11                   Date Rcvd: Feb 03, 2020
                              Form ID: orduncl             Total Noticed: 593


10610775       +Doyle,    5721 South Jasmine Street,     Greenwood Village, CO 80111-1524
10610776       +Dragul, Kristy,    3511 Moore Court,     Wheat Ridge, CO 80033-5545
10610777       +Drake,    3023 Mandale Road,    Friendswood, TX 77546-6185
10610778       +Drey,    2530 Raleigh Street,     Denver, CO 80212-1215
10610779       +Dunbar,    477 30th Street,    Manhattan Beach, CA 90266-2076
10610780       +Dunlap,    12 Medlar,    Irvine, CA 92618-3947
10610781       +Durr, Douglas B.,     4320 Kenilwood Drive,    dba Nashville Space Center,
                 Nashville, TN 37204-4401
10610791        EMC Payment Processing,     P.O. Box 660530,    Dallas, TX 75266-0530
11161584        Eagle,    2955 Silver Oak Trail,     Marion, IA 52302-9225
10610782       +Eagleridge Town Home Association,      P.O. Box 772995,    Steamboat Springs, CO 80477-2995
10610783       +Eddy,    Suite 2350 South,    600 17th Street,     Denver, CO 80202-5416
10610784       +Edwards,    Suite 400,    5429 LBJ Freeway,    Dallas, TX 75240-2611
10610785       +Eilers III,    502 Indigo Lane,     Georgetown, TX 78628-6924
10610786        Eisenstein,    P.O. Box 1321 / 101 SW Washington St.,      Hillsboro, OR 97123-1321
10610787       +Ekstein,    146 Central Park West,     New York City, NY 10023-6297
10610789        Ell,    Austin, TX 78734
11303659       +Ellis B. Rowe,    2218 Alicia Lane,     Atlantic Beach, FL 32233-5974
10610792       +Engle,    2955 Silver Oak Trail,     Marion, IA 52302-9225
10610794        Evans,    5 Wild Turkey Lane,     Littleton, CO 80127-5705
10610796       +Farnsworth/Nelson,     1651 Stardance Circle,     Longmont, CO 80504-8812
10610797       +Farnum,    16933 SW Cobblestone Drive,     Sherwood, OR 97140-8203
10610798       +Farrell,    416 E. 58th Street,     Westmont, IL 60559-3367
10610799       +Fazio,    4770 Regents Walk,    Excelsior, MN 55331-9209
10610800       +Fazzini,    400 Meshanticut Valley Pkwy #6,     Cranston, RI 02920-5660
10610801        Fed Ex,    P.O. Box 94515,    Palatine, IL 60094-4515
10610802        Ferrellgas,    P.O. Box 173940,     Denver, CO 80217-3940
11107487        Ferrellgas One Liberty Plaza,      Liberty, MO 64068
10610803        First Franklin Loan Services,      P.O. Box 660598,    Dallas, TX 75266-0598
10610805       +Flanery,    3 Lantana,    Littleton, CO 80127-4349
10610807       +Foley,    6 Twighlight Drive,     Wheat Ridge, CO 80215-6623
10610808       +Folsom Point, LLC,     Suite 100,    4450 Arapahoe Road,    Boulder, CO 80303-9102
10610812       +Front Desk Resort Management, Inc.,      P.O. Box 9423,    Mammoth Lakes, CA 93546-9423
10610813       +Fulkerson,    3257 Barrington Dr,     Harrisonburg, VA 22801-9302
10610814       +Furst,    3900 Walden Road,    Deephaven Road, MN 55391-3543
10610811       +G. Lawrence Fox & mary Bryce Fox,      3841 S. Birmingham Place,    Tulsa, OK 74105-8232
11255189    ++++GERTZ,    750 SEA GULL BEACH RD,     PRINCE FREDERICK MD 20678-3052
               (address filed with court: Gertz,       560 Seagull Beach Road,    Prince Frederick, MD 20678-3020)
10610828        GMAC Mortgage,    P.O. Box 79135,     Phoenix, AZ 85062-9135
10610815       +Gage,    SEND KEYS TO WORK,    8121 East Coronado Road,     Tucson, AZ 85750-9626
10610816        Gaitan,    Cuesta 36, Col. Jardines del Pedregal,      Mexico City,      04500
10610818       +Gallagher,    home: 9326 E Evans Pl. 80231,     4155 E Jewell Ave #906,     Denver, CO 80222-4513
10610819       +Gallegos,    711 Halfmoon Drive,     Castle Rock, CO 80104-9601
10610820       +Galloway,    9626 Blue Bonnet Court,     Colorado Springs, CO 80920-3032
10610821       +Garcia,    19245 Natures View Court,     Boca Raton, FL 33498-6221
10610822       +Geller,    3957 Barbados Avenue,     Cooper City, FL 33026-4658
10610824       +Giarratano,    Suite 1200,    1873 South Bellaire Street,     Denver, CO 80222-4388
10610825       +Givin & Susan Mattingly,     1512 Larimer Street, #30,     Denver, CO 80202-1613
10610826       +Glenn,    14525 West 56th Drive,     Arvada, CO 80002-1172
10610827       +Glover,    803 W. Brow Road,    Lookout Mountain, TN 37350-1019
10610829       +Gober,    3397 East Easter Place,     Centennial, CO 80122-1910
10610830        Goldman,    1108 Krist,    Houston, TX 77055-7522
10610831       +Good,    16 Heritage Farm Drive,     New Freedom, PA 17349-9313
10610832       +Goodhue,    8655 Arabian Run,     Franktown, CO 80116-8571
10610833       +Gossen,    428 Morning Canyon Road,     Corona Del Mar, CA 92625-2612
10610834        Green,    9947 Blackbird Circle,     Highlands Ranch, CO 80130-3869
10610835        GreenPoint Mortgage,     P.O. Box 79363,    City of Industry, CA 91716-9363
10610836        GreenPoint Mortgage Funding, Inc.,      P.O. Box 1093,    Branford, CT 06405-8093
10611032       +Gregory S. Papay,     231 West Agarita,    San Antonio, TX 78212-2928
10610837        Griffin,    31341 Adres Pico Road,     San Juan Capistrano, CA 92675-2665
10610839        Guerrero,    55 Winthrop Drive,     Riverside, CT 06878-1911
10610840       +Gulf Coast Babar Investments LLC,      3361 Edgewater Drive,    Gulf Breeze, FL 32563-3309
10610843       +Gyetvan,    20425 Lockridge Drive,     Colorado Springs, CO 80908-2333
10610859       +HCC Financial, LLC,     c/o Rodney C. Atherton, Ergo Law,     1700 17th Street, 2000,
                 Denver, CO 80218-1668
10610844       +Haber,    14095 Seabiscuit,    Alpharetta, GA 30004-7570
10610845        Hager,    LIZ: 25260 Montane Drive West, Golden804,      23922 Caldwell Court,
                 Evergreen, CO 80439-5502
10610846       +Halogen Guides,    3rd Floor,     625 Second Street,    San Francisco, CA 94107-4012
10610847        Hamburg,    204 Wood Spring Road,     Gwynedd Valley, PA 19437
10610848       +Hanna,    5010 Tangle Lane,    Houston, TX 77056-2114
10610849       +Hansen,    9950 Lee Drive,    11305 Hawk High Ct,     Eden Prairie, MN 55347-4747
10610850       +Hansen,    11187 Ball Road,    Grass Valley, CA 95949-6712
10610851       +Hardy Moving & Storage,     P.O. Box 260,    Point Harbor, NC 27964-0260
10610853       #Hawaii Electric Light Company,      P.O. Box 909,    Honolulu, HI 96808-0909
10610854        Hawaiian Telcom,    P.O. Box 30770,     Honolulu, HI 96820-0770
10610855       +Hawaiiana Management Co., LTD.,      P.O. Box 30290,    Lockbox 3290,    Honolulu, HI 96801-3290
10610856       +Hayden,    SEND KEYS TO WORK,     8121 East Coronado Road,    Tucson, AZ 85750-9626
10610857        Hayes,    2303 - 311 6th Avenue N,     Saskatoon, SK S7K 7A9
10610860       +Helium Report,    Third Floor,     625 Second Street,    San Francisco, CA 94107-2014
     Case:09-11070-MER Doc#:632 Filed:02/05/20                  Entered:02/05/20 22:32:08 Page4 of 12



District/off: 1082-1          User: admin                   Page 4 of 11                  Date Rcvd: Feb 03, 2020
                              Form ID: orduncl              Total Noticed: 593


10610861       +Helke,    718 N. 161st,     Omaha, NE 68118-2214
10610862       +Hennig,    8861 Burlcrest Drive,     Huntington Beach, CA 92646-4619
10610863       +Henry,    3783 South Hudson Street,      Denver, CO 80237-1048
10610864       +Hickox,    P.O. Box 2232, 80437,     29371 Paint Brush Circle,     Evergreen, CO 80439-8526
10610865       +Hickox, Amy & Brian,      c/o Kelly B. Campbell, P.C.,     501 S. Cherry St., Suite 601,
                 Denver, CO 80246-1325
10610866       +Hickox, Brian & Amy,      P.O. Box 2232,    Evergreen, CO 80437-2232
10610867       +Hickox2,    P.O. Box 2232,     Evergreen, CO 80437-2232
10610868       +High Country Club Investments, LLC,       1350 17th St., Suite 300,    Denver, CO 80202-1525
11269491       +High Country Club, LLC,      PO Box 880165,    Steamboat Springs, CO 80488-0165
10610869        Hilton Head Exterminators, Inc.,      37 Hunter Road,     Hilton Head Island, SC 29926-3715
10610870       +Hobson,    460 Captains Cir, Destin FL 32541,      1018 Carriage Parc,    Chattanooga, TN 37421-7153
10610871       +Hogan Family Ltd Pship,      1 Paradise Park Road,    Jacksonville, AR 72076-2365
10610872       +Hohman,    P.O. Box 474,     Spring Lake, MI 49456-0474
10610873       +Holness,    6817 Cowan Canyon Circle,      Orange, CA 92869-4307
10610875        Huang,    27-28 Thomson Ave #717,     Long Island City, NY 11101-2943
10610877       +Humbert,    7622 E Via Montoya,     Scottsdale, AZ 85255-4851
10610879       +Hurd,    13755 Shiloh Drive,     Conifer, CO 80433-5108
10610880       +Hutchinson,     7511 Kings Mtn Road,     Vestavia Hills, AL 35242-2589
10610886       +IP,    5013 Kelsey Terrace,     Edina, MN 55436-2717
10610881        Imperial Irrigation District,      333 East Barioni Blvd.,     P.O Box 937,
                 Imperial, CA 92251-0937
10610885       +International Destination Management,,       Suite 1501,    1250 Humboldt Street,
                 Denver, CO 80218-2466
10610941       +Jack Liaw,     2718 Blakeman Ave,    Rowland Heights, CA 91748-4807
10610888       +Jackson,    7205 Cross Country Road,      Verona, WI 53593-9708
10610889       +James Aganos Real Estate Appraiser, LLC,       P.O. Box 1442,    Walluku, HI 96793-6442
11133811       +James C. Seabury, III-Enterprise Electric, LLC,       1300 Fort Negley Blvd.,
                 Nashville, TN 37203-4854
10611180       +James and Deborah Vacek,      5225 Caminito Exquisito,     San Diego, CA 92130-2805
10875994       +Jan Beresford,     Maria R. Massaro,     1313 Carlyle Park Cir.,    Highlands Ranch, CO 80129-6974
10610692       +Jason Bindra,     195 N. Harbor Drive,     Unit 1608,    Chicago, IL 60601-7529
10610890       +Jessop & Company, P.C.,      Suite 930,    303 E. 17th Avenue,    Denver, CO 80203-1262
10610970       +John and Alana McNulty,      1035 Klish Way,    Del Mar, CA 92014-2631
10610891       +Johnson,    11 Baymont Street #1006,      Clearwater Beach, FL 33767-1720
10610892       +Johnston,    6480 Sargasso Way,     Jupiter, FL 33458-1809
10651695       +Johnston, Leo & Rhonda,      9106 Avocet Ct,    Chesterfield, VA 23838-8943
10611041      #+Jon Perpich,     5757 Echo Point Road,     Tower, MN 55790-8356
10610893       +Jones,    3506 Tangley,     Houston, TX 77005-2250
10610894       +Jones, Michael,     8945 Katherine Court,     Boulder, CO 80303-1675
10610895       +Jose Luis Santillan,      30297 Las Flores Way,    Thousand Pines, CA 92276-3058
10610897      #+Kanji,    4222 West Thorndale,     Chicago, IL 60646-6000
10610898       +Kanji, Shabbir,     4222 West Thorndale,     Chicago, IL 60646-6000
10610899       +Kaprielian,     5928 South Nome,    Englewood, CO 80111-5834
10610900       +Karim,    19 Victoria Circle,     Newton, MA 02459-1016
10610901       +Karl,    1936 Larson Court,     Erie, CO 80516-7578
10610903       +Kemp,    10563 E. Laurel Lane,     Scottsdale, AZ 85259-2944
10610904       +Kemper,    5801 River Pl Blvd,     Austin, TX 78730-1130
10610905       +Kennedy,    7 Glenwood Road,     Plainview, NY 11803-1124
11349480       +Keystone Neighbourhood Company,      Suite F4,    140 Ida Belle Drive,    Keystone, CO 80435-7780
10610906       +Keystone Neighbourhood Company,      c/o Bradford E. Dempsey,     3200 Wells Fargo Center,
                 1700 Lincoln St.,     Denver, CO 80203-4500
10610907       +Keystone Resort,     K99,    P.O. Box 38,    Keystone, CO 80435-0038
10610908       +Kilaru,    1310 Colt Circle,     Castle Rock, CO 80109-9601
10610909       +Kim,    300 3rd Street, #1401,     San Francisco, CA 94107-1258
10610910       +Kirschner, Christian,      700 Colorado Blvd., Suite 130,     Denver, CO 80206-4084
10610911       +Kirschner, Heath,     1125 Harrison Street,     Denver, CO 80206-3518
10610912       +Kling, Clifton & Heather,      246 Lake Circle,    Madison, MS 39110-6303
10610913       +Kling, Clifton & Heather,      C/O Greggory M. Johnston,     PO Box 1691,   Madison, MS 39130-1691
10610914       +Koch,    13725 Bayberry Drive,     Broomfield, CO 80020-6164
10610915       +Koenig,    9748 S. Johnson Way,     Littleton, CO 80127-8583
10610916        Koepke,    1150 Dry Creek Road,     Sedona, AZ 86336 -3006
10610917       +Koepke (2),     1150 Dry Creek Road,     Sedona, AZ 86336-3006
10610918        Kona Clean Sweep,     PMB# 440,    74-5533 Luhia St., S# B-1A,     Kailua Kona, HI 96740-3643
10610919       +Krippner,    448 Lexington Circle,      Oceanside, CA 92057-7351
10610920       +Krischner, Christian,      700 Colorado Blvd., Suite 330,     Denver, CO 80206-4084
10610921       +Krivacek, Paul and Colleen,      183 Carter Field Road,     North Andover, MA 01845-1144
10610922        Kruszenski,     50 Timber Ridge Drive,     Chagrin Falls, OH 44022-2796
10610923       +Kucyj,    4769 Pier Drive,     Troy, MI 48098-4178
10610924        Kudo,    #401,    2210 Blake St.,    Denver, CO 80205-2040
10610925       +Kuzma,    20370 Lockridge Drive,     Colorado Springs, CO 80908-2332
10610926        La Costa Resort Villas HOA II,      P.O. Box 25400,    First Bank,    Santa Ana, CA 92799-5400
10610928       +LaFrenz,    14420 51st Avenue N,     Plymouth, MN 55446-3486
10610927       +Laczkowski,     1 Kingsgate Ct,    Dallas, TX 75225-2018
10610929       +Lakota Owners Association,      P.O. Box 27,    Winter Park, CO 80482-0027
11211200       +Lakota Owners Association, Inc.,      c/o Allegiant Management LLC,     PO Box 66,
                 Winter Park, CO 80482-0066
10610930       +Lam,    30201 NE Stauffer Road,     Camas, WA 98607-8969
10610931       +Lamoreaux,     1237 Adrian Drive,    Chaska, MN 55318-1513
10610933       +Langdon,    54 East Fairchild Place,      Whippany, NJ 07981-2078
     Case:09-11070-MER Doc#:632 Filed:02/05/20                  Entered:02/05/20 22:32:08 Page5 of 12



District/off: 1082-1          User: admin                   Page 5 of 11                  Date Rcvd: Feb 03, 2020
                              Form ID: orduncl              Total Noticed: 593


10610934       +LeBlond,    6812 Wunderly Ct,     Louisville, KY 40291-2463
10610935       +Lechiara,    234 Players Club Ct,     Commerical Point, OH 43116-9700
10610936       +Lee, Samuel,    3127 Trenholm Drive,     Oakland, VA 22124-1329
10610937       +Leichliter,    5 Temple Road,     Wellesley, MA 02482-7009
10610938        Lewis,    8625 Portico Lane,     Longmont, CO 80503-9396
10610939        Lewis (2),    8625 Portico Lane,     Longmont, CO 80503-9396
10610940        Lewis, Chuck,    132 Birnam Wood Court,     Austin, TX 78746-4500
10610943       +Lindseth,    2907 Setting Sun Drive,     Corona Del Mar, CA 92625-1521
10610944       +Linskey,    234 Warrenton Drive,     Houston, TX 77024-6226
10610945       +Livingstone,    7022 Ruidoso Drive,     Windsor, CO 80550-7062
10610947       +Lowery,    9991 East Progress Circle,     Greenwood Village, CO 80111-3673
10610948       +Lowery, Elaine,     9991 East Progress Circle,     Greenwood Village, CO 80111-3673
10610949       +Lowery, N Elaine,     C/O Steven Feder,    730 17th St., Suit E550,     Denver, CO 80202-3580
10610950       +LuxuryLink LLC,     Suite 410,    5200 West Century Blvd.,    Los Angeles, CA 90045-5988
10610951       +M.A. Williams,     1746 Locust,    Denver, CO 80220-1632
10610953       +MacLennan,    450 S Country Rd 133, Bennett,      P.O. Box 543,    Bennett, CO 80102-0543
10610954       +MacLennan, Rod,     450 North CO Road 133,    Bennett, CO 80102-8607
10610955       +MacLeod,    3063 Copeland Lane,     Oakton, VA 22124-2556
10610952       +Mackay,    330 N Ithan Ave,     Bryn Mawr, PA 19010-1623
10610704        Malcolm & Matuschka Briggs,      10432 Capitol Place,    Frontenac, MO 63131-2803
10651696       +Mannix, Scott,     7465 S. Jackson Gap Way,    Aurora, CO 80016-2452
10610956       +Mantz,    9 Mesier Avenue South,     Wappingers Fall, NY 12590-2704
10876002       +Maria R. Massaro,     1313 Carlyle Park Cir.,     Highlands Ranch, CO 80129-6974
10611185       +Mark Vandergrift,     7758 Stonehaven Dr. SE,     Ada, MI 49301-9378
10610957       +Marks,    905 St. Andrews Lane,     Louiseville, CO 80027-9587
10610960        Maui Gas Service,     1644 Mill Street,    Wailuku, HI 96793-1944
10610962       +McCallister, Bob,     455 Sherman,    Denver, CO 80203-4400
10610963       +McCarthy,    #431,    12100 W. 136th Street,     Overland Park, KS 66221-7580
10610965       +McDowell,    Suite 204,    2465 Central Avenue,     Boulder, CO 80301-5728
10610966       +McGill,    6328 Violet Court,     Golden, CO 80403-7409
10610968       +McKinney,    657 29th Street,     Manhattan Beach, CA 90266-2232
10610969       +McManus,    482 West Spruce Street,     Louisville, CO 80027-2208
10610971       +Medeiros (Kirsten & Matthew),      5321 South Marshall Street,     Littleton, CO 80123-0600
10651697       +Merchants Office Furniture,      2261 North Broadway,    Denver, CO 80205-2535
10610972       +Merchants Office Furniture,      2261 South Broadway,    Denver, CO 80210-4459
10610973        Metrolist,    P.O. Box 4875,     Englewood, CO 80155-4875
10610974       +Meyers,    1109 Mapleton Avenue,     Boulder, CO 80304-4152
10610975       +Meyers, Craig,     57 Vernal Springs,    Irvine, CA 92603-0404
10610977       +Mill Club Homeowners Assoc., Inc.,      c/o Helmer & McElyea LLC,     P.O. Box 868,
                 Frisco, CO 80443-0868
10610979       +Miller,    35 Vernon,    Newport Coast, CA 92657-0102
10610978       +Miller,    10121 Crooked Stick Trail,     Lone Tree, CO 80124-8509
10610980       +Miller (Julie),     1329 Pherigo Street,    Mt. Pleasant, SC 29464-4418
10610982        Moffet (TIGA Advertising),      1655 Aspen Ridge Road,    Vail, CO 81657-4987
10610983        Monson, Eric,    303 Graham Road,     Cordillera, CO 81632-6183
10610984       +Moriarty,    853 Swandyke Drive,     Castle Rock, CO 80108-9079
10610985       +Morrill, John E.,     1584 Bierstadt Court,    Evergreen, CO 80439-9751
10610986       +Morris, Charles,     1311 Omaopio Road,    Kula, HI 96790-8847
10610987       +Morse,    242 Terra Cotta,     Irvine, CA 92603-0605
10610988        Moss,    109 Haddington Lane,     McKinney, TX 75071-4633
10610989       +Mostrom, Terry Duane,     1210 Grant Street,     Evanston, IL 60201-2615
10610990        Moulton, R. Glyn,     Unit J,    180 NE 6th Ave,    Delray Beach, FL 33483-5470
10610991       +Mountain Management Group, LLC,      P.O. Box 2630,    Edwards, CO 81632-2630
10610992        Mountain Parks Electric, Inc.,      P.O. Box 170,    Granby, CO 80446-0170
10610993       +Moy,    2100 Creekside Drive,     Longmont, CO 80504-7336
10610994      #+Mulkey,    420 S. Bentley Ave,     Los Angeles, CA 90049-3513
10610995       +Mullee,    5781 Cape Harbour Drive #607,     Cape Coral, FL 33914-8612
10611010        NOP 1331 17th LLC - Parking,      P.O. Box 841181,    Dallas, TX 75284-1181
10610996       +Nally, Nancy,    171 Virginia Street,     Portland, ME 04103-3943
10651698       +Nashville Space Center,     4320 Kenilwood Drive,     Nashville, TN 37204-4401
10651699       +Nebrina Technologies LLC,      2854 Nebrina Place,    Boulder, CO 80301-1517
10610998       +Nebrina Technologies LLC,      1539 Milwaukee St. #3,    Denver, CO 80206-1608
10611000       +Neighborhood Home Buyers LLC,      P.O. Box 609,    Point Clear, AL 36564-0609
10611002       +Nelson,    7348 Erin Court,     Niwot, CO 80503-6490
10611003       +Neville,    518 Hudson Street,     Denver, CO 80220-5242
10611004       +Newcomb/Leslie,     10402 Boca Canyon Drive,     Santa Ana, CA 92705-2550
10611005       +Newell,    4263 Kellwood Drive,     Castle Rock, CO 80109-7974
10611006        Nguyen,    19839 Charters Ave.,     Saratoga, CA 95070-4409
10611007        Nicholson,    13707 Pristine Lake Lane,     Cypress, TX 77429-6011
10611008       +Nigam, Alok C.,     1448 Carrington Ridge Lane,     Vienna, VA 22182-1754
10610942       +Nikko Lindley,     1400 W. View Drive,    Berkley, CA 94705-1655
10611009       +Nixdorff,    5 Davis Brook Drive,     Natick, MA 01760-5460
10611011       +Nossaman,    5845 Amber Ridge Drive,     Castle Rock, CO 80108-9424
10611012       +O’Brien,    1518 Linda Visa Avenue,     Pasadena, CA 91103-1953
10611013       +O’Dea,    106 Palazza Alto,     Austin, TX 78734-2664
10611021       +OMNI Hotels,    1500 Masters Boulevard,     Champions Gate, FL 33896-5312
10611016        Ogletree, Deaksins, Nash, Smoak & Stewa,      Attn: Marsha Phillips,     167 Greenville, Sc 29602,
                 Greenville, SC 29602
10611018       +Oliver, Lissette,     68-1025 North Kaniku Dr. #103,     Kamuela, HI 96743-8778
10611019       +Olona & Associates,     Suite 130,    7472 S. Shaffer Lane,     Littleton, CO 80127-7406
     Case:09-11070-MER Doc#:632 Filed:02/05/20                   Entered:02/05/20 22:32:08 Page6 of 12



District/off: 1082-1          User: admin                   Page 6 of 11                   Date Rcvd: Feb 03, 2020
                              Form ID: orduncl              Total Noticed: 593


10611020       +Olson,    9235 South Cedar Hill Way,     Lone Tree, CO 80124-5403
13493613       +Omni Hotels Management Corporation,      Attn: Barbara Lacy,
                 600 East Las Colinas Blvd., Ste. 1900,      Irving, TX 75039-5626
10611022        Orkin Pest Control,     715 4th Ave.,    Grand Junction, CO 81501-3803
10611023        Orlando,    #214 Penthouse,    Malecon Cisneros,    Miraflores,       Peru
10611024       +Orlich & Sulger,    1021 Las Alturas Road,     Santa Barbara Road, CA 93103-1659
10611025        Ouf,    c/o Hazem Ouf,    254 Adams, Denver 80206,    10 Dianne Court,      Lafayette, CA 94549-5101
10611026       +Outrigger Hotels Hawaii,     3200 Wailea Alanui,    Kihei, HI 96753-7754
10611027       +Overland, Keith,    46 Breeds Hill Place,     Wilton, CT 06897-1538
10611028       +Owl Meadows Homeowners Assoc.,     P.O. Box 1007,    240 South Mahoney, #17,
                 Telluride, CO 81435-1007
10611069      ++PACIFICORP,    ATTN BANKRUPTCY,    PO BOX 25308,    SALT LAKE CITY UT 84125-0308
               (address filed with court: Rocky Mountain Power,       1033 NE 6th Avenue,
                 Portland, OR 97256-0001)
10611030      ++PALMETTO ELECTRIC COOPERATIVE INC,      4063 GRAYS HWY,    RIDGELAND SC 29936-4360
               (address filed with court: Palmetto Electric Cooperative, Inc.,         P.O. Box 820,
                 Ridgeland, SC 29936-2644)
10611044        PGA West Fairways HOA,     P.O. Box 501280,    San Diego, CA 92150-1280
10611029       +Padgett,    2840 Stonecrest Point,     Highlands Ranch, CO 80129-1515
10611031        Palms At Wailea-1,     P.O. Box 30470,    c/o Destination Maui, Inc.,      Honolulu, HI 96820-0470
10628951       +Paramount Destinations,     520-A Old Stoney Road,    Corolla, NC 27927-2215
10611033       +Parduhn,    14505 Glenmark Drive,     Edmond, OK 73013-1877
10611034       +Pascuzzi,    Suite 400,    5429 LBJ Freeway,    Dallas, TX 75240-2611
10611035       +Patduction,    P.O. Box 1866,    Kihei, HI 96753-1866
10813342       +Patricia A. and Gloria N. Helke,      718 N. 161st St.,    Omaha, NE 68118-2214
10611036       +Pattyn, Cynthia K. & Martin P.,     2008 Stonegate Drive,     Harrison City, PA 15636-1002
10611037       +Payton,    1847 Vassar Drive,    Naperville, IL 60565-9261
10611038        Peak Appraisal Service, Inc.,     298 Meadow Lane,    Glenwood Springs, CO 81601-9516
10611039        Pedagna,    1 Michele Drive,    Media, PA 19063-1029
10611040       +Perkins,    2871 West Greensborough Drive,     Highlands Ranch, CO 80129-1556
10611042       +Peterman,    5697 McIntyre Street,     Golden, CO 80403-7401
10611043       +Peters,    1631 Waneka Lake Trail,     Lafayette, CO 80026-1273
10611046       +Preferred Printing, LLC,     2960 Valmont Road,    Boulder, CO 80301-1312
10611047        Premier Residential Services,     P.O. Box 13250,    Palm Desert, CA 92255-3250
10611048       +Progress Energy,    P.O. Box 33199,     St. Petersburg, FL 33733-8199
10611049        Pryor,    705 E. Lakeshore Drive,     Ococe, FL 34761-2812
10611050       +Pyrofax Energy,    512 Brooklyn Street,     Morrisville, VT 05661-8512
10611051      ++QUESTAR GAS COMPANY DBA DOMINION ENERGY UT,      ATTN BANKRUPTCY DNR 132,      PO BOX 3194,
                 SALT LAKE CITY UT 84110-3194
               (address filed with court: Questar Gas,       P.O. Box 45841,    Salt Lake City, UT 84139-0001)
10611052        Quiet Pines,    40 Cove Blvd, Unit B1,     P.O. Box 2818,    Dillon, CO 80435-2818
10611077        RSM McGladrey,    555 17th Street, Suite 1000,     Denver, CO 80202-3910
10611057        Rapavy,    702 Ware Street SW,    Vienna, VA 22180-6350
10611058       +Razavi Global Media,     P.O. Box 749,    Venice, CA 90294-0749
10611059       +Real Marketing Tools, LLC,     520 S. French Street,     P.O. Box 2159,
                 Breckenridge, CO 80424-2159
11346721       +Red Hawk Townhomes Condominium Association, Inc.,       c/o Bradford E. Dempsey,     1700 Lincoln St.,
                 Denver, CO 80203-4500
10611060       +Reddy,    3362 Carpenter Court,    Garnet Valley, PA 19060-1723
10611061       +Reed,    7627 Maryland Avenue,    Clayton, MO 63105-3803
10611062       +Reichers,    8547 Waterford Way,    Niwot, CO 80503-7613
10611064        Reuer,    4837 Westridge Drive,    Fort Collins, CO 80526-6508
10611065        Revenig, Steve,    8792 East Fremont Circle,     Centennial, CO 80112-1903
10611066       +Rhin Associates, Inc.,     One Quincy Lane,    dba Admiral Pool Service,
                 Hilton Head Island, SC 29928-4839
10610932       +Richard N. Lane,    2813 Easton Drive,     Hillsborough, CA 94010-6009
10611067       +Richards,    32 Willowleaf Drive,     Littleton, CO 80127-4378
10611068        Rickard, Robert & Lauren,     329 Indianatown Road,     Landenberg, PA 19350-1009
10611130       +Rob Furst,    c/o Alternative Startegy Advisers, LLC,      Suite 610,    601 Carlson Parkway,
                 Minnetonka, MN 55305-5215
10810312       +Robert Kyle Moss,     109 Haddington Ln.,    McKinney, TX 75071-4633
11371125       +Robert P. Wilson, Trustee,     The Robert P. Wilson revocable trust,       418 Shadow Creek Lane,
                 Manakin Sabot, VA 23103-2537
11497768       +Rodney L. Johnson,     3671 Avocado Drive,    Largo, FL 33770-4502
10611070       +Romanowski,    390 Hampton Road,    Piedmont, CA 94611-3526
10611071       +Rothenberger,    1720 Williamsburg Place,     Pittsburgh, PA 15235-4948
10611072       +Rothstein,    5441 Illini Way,    Boulder, CO 80303-4211
10611073       +Rowe,    2218 Alicia Lane,    Atlantic Beach, FL 32233-5974
10611074       +Roy,    32069 Lobo Canyon Road,    Agoura, CA 91301-3422
10611076       +Royer, J,    Unit # 187,    3052 North Snow Canyon Parkway,     St. George, UT 84770-6364
10611078        Ruano,    P.O. Box 19134,    San Juan, PR 00910-1134
10611079       +Ruben Leon,    300 Carlsbad Village Dr. #108A,     dba Spectrum Data,      Carlsbad, CA 92008-2990
10611081       +Rudzinski,    3361 Edgewater Drive,     Gulf Breeze, FL 32563-3309
10610708      #+Ryan and Rebecca Browning,     5650 Swiss Avenue,    Dallas, TX 75214-4635
10611083       +Salas,    24040 SE Black Nugget Road,     Issaquah, WA 98029-7616
10611084       +Salomon,    1665 Summitridge Drive,     Beverly Hills, CA 90210-1605
10611085       +Salvador,    19833 Red Roan Lane,     Yorba Linda, CA 92886-7928
10611086       +Sam Bailey,    A-304,    13950 E. Oxford Pl.,    Aurora, CO 80014-5156
10611087       +Sam Properties,    11709 Slatestone Court,     Potomac, MD 20854-2099
10611196        Samuel Wang,    10110 Stoneglen Trail,     Lone Tree, CO 80124-9776
     Case:09-11070-MER Doc#:632 Filed:02/05/20                  Entered:02/05/20 22:32:08 Page7 of 12



District/off: 1082-1          User: admin                   Page 7 of 11                  Date Rcvd: Feb 03, 2020
                              Form ID: orduncl              Total Noticed: 593


10611088       +San Miguel Power,     P.O. Box 1150,    Ridgway, CO 81432-1150
10611089       +Sanders,    2250 Juniper Court,     Golden, CO 80401-9107
10611090       +Sarowdin Partners, LLC,     801 Vine Street,     Denver, CO 80206-3741
10611091        Scherer,    2583 NW 23rd Way,     Boca Raton, FL 33431-4011
10611093       +Schlier,    9607 Symphony Meadow Lane,     Vienna, VA 22182-4421
10611094       +Schmidt,    5116 Pine River Trail,     Castle Rock, CO 80108-8839
10611095       +Schoeneck,    4748 Plummer Court,     San Diego, CA 92130-1338
10611096       +Schoenholz,    75 Leeshore Lane,     Tiverton, RI 02878-4269
10611097       +Scholtz,    2842 Shoshone Trail,     Lafayette, CO 80026-3339
10611098       +Schuhmacher, Matthew S.,     P.O. Box 881771,     dba Home Concierge Services,
                 Steamboat Springs, CO 80488-1771
10611099      #+Schultz,    19 Crowne Pond Lane,     Wilton, CT 06897-3029
10611100       +Scott,    357 Creek Bend Drive,     Aledo, TX 76008-2749
10611101       +Scott Breland,    P.O. Box 6240,     Dillon, CO 80435-6240
10610876       +Scott and Nancy Hubbard,     5305 Fresno Avenue,     Atascadero, CA 93422-3427
10611102       +Scott, Michelle,     945 S. Steele Street,    Denver, CO 80209-5130
10611103       +Seabury, III,    under Enterprise in ACT,     1300 Fort Negley Blvd,     Nashville, TN 37203-4854
10611104        Segal,    Apartment 7B,    325 East 79th Street,     New York City, NY 10021
10611105       +Sekhar,    One Conestoga Lane,     Mechanicsburg, PA 17050-8214
11169275        Send Keys to Work,     Mark Hayden and Rick Gage,     8121 E. Coronado Road,
                 Tucson, AZ 85750-9626
10611106       +Sereda,    PO Box 4490,    Houston, TX 77210-4490
10611107       +Serell,    3711 Bald Eagle Lane,     Fort Collins, CO 80528-8965
10611108        Shaffer, Teresa,     P.O. Box 414,    dba THK Cleaning Services,    Puunene, HI 96784-0414
10611118       +Shawn Slywka,    3406 Springbranch Drive,     Richardson, TX 75082-2437
10611110       +Shepherd,    1601 Warwick Lane,     Newport Beach, CA 92660-4831
10611111       +Sherpa Report, LLC,     117 Prospect Street,     Newton, MA 02465-2312
10611112       +Sherwood 1600 Associates,     Suite 1707,    745 Fifth Avenue,    New York, NY 10151-1700
10611113       +Sievers/Cecile,     1140 Forest Trails Drive,     Castle Rock, CO 80108-8279
10611114       +Simba Computing Solutions,     6672 Kari Ct.,     Colorado Springs, CO 80915-4389
10611115       +Simmons,    17237 NE 119th Court,     Redmond, WA 98052-1614
10790634       +Simon W. (Trey) Hendershot, III,      Kerr & Hendershot, P.C.,    1800 Bering Drive,    Suite 600,
                 Houston, TX 77057-3352
10611116       +Simon/Betker,    942 Gilia Drive,     Golden, CO 80401-9229
10611117       +Sims & Drucker,     2494 Canyon Creek Road,     Escondido, CA 92025-7463
10611119       +Smith, David,    1321 Briar Grove,     Keller, TX 76248-0274
10611120       +Smith, Ingrid,    17900 S. Crestline Drive,      Lake Oswego, OR 97034-6217
10611121       +Smith, Terry,    5051 South Emporia Street,      Greenwood Village, CO 80111-3611
10611122       +Soberman,    31211 Avenida Terramar,     San Juan Capistrano, CA 92675-6317
10611123       +Sorenson,    #2105,    100 Third Avenue South,     Minneapolis, MN 55401-2717
10611125        Southern California Edison Company,      P.O. Box 600,    Rosemead, CA 91771-0001
10611126        Specialized Loan Servicing, LLC,      P.O. Box 105219,    Atlanta, GA 30348-5219
10611127       +Spyrka,    12305 Arbor Park Place,     Bakersfield, CA 93311-9297
10611128       +Stavros,    9060 Woodridge Drive,     Davison, MI 48423-8373
10611075       +Stephen J. & Jerri Royer,     120 S. 31st Ave. Suite 5500,     Omaha, NE 68131-1485
10611129       +Stettler,    6028 Scotmist Drive,     Rancho Palos Verdes, CA 90275-3349
10611131       +Stock, Chris,    Unit E,    3026 West Prentice Avenue,     Littleton, CO 80123-7785
10611132       +Stonehaven at Breckenridge,      P.O. Box 5583,    Golf Club Association, Inc.,
                 Breckenridge, CO 80424-5583
10709933       +Stonehaven at Breckenridge Golf Club,      c/o Paige B. Beville, Treasurer,     Stonehaven HOA,
                 6210 E. Flatiron Loop,     Apache Junction, AZ 85118-1871
10611133       +Stork,    4451 91st Avenue, NE,     Yarrow Point, WA 98004-1221
10611134        Stoweflake Mountain Resort & Spa,      P.O. Box 369,    Stowe, VT 05672-0369
10611135       +Strahley,    5003 Oak Tree Court,     Ann Arbor, MI 48108-8573
10611136       +Strainer/Whatmough,     c/o Michael T. Strainer,     23054 NE 130th St.,,     Redmond, WA 98053-5650
10611137       +Strauser,    175 Berwick Road,     Lake Oswego, OR 97034-2847
10611138       +Stringer,    Suite 400,    5429 LBJ Freeway,     Dallas, TX 75240-2611
10611139       +Suedcamp,    41 Inverness Drive East,     Englewood, CO 80112-5412
10611140       +Summit Pool & Spa,     P.O. Box 3115,    Breckenridge, CO 80424-3115
10611171        Susan and Sean Truman,     767 Linwood Ave.,     St. Paul, MN 55105-3323
10771767       +Suzi Howard,    Assistant Controller,     PO Box 5008,    300 Carriage Way,
                 Snowmass Village, CO 81615-5467
10611141       +Swisher,    1210 Bruton Springs Road,     Austin, TX 78733-1827
10611142       +Tahoe Mountain Resorts Lodging, LLC,      P.O. Box 838,    Truckee, CA 96160-0838
10611143       +Taylor,    3000 Seneca Chief Trail,     Ellicott City, MD 21042-1418
10611144       +Tenzer,    4081 St. Petersburg Street,     Boulder, CO 80301-6027
10611145       +Terracehouse Condominium Association,      P.O. Box 5409,    Snowmass Village, CO 81615-5409
10611146       +The Club at La Costa,     2100 Costa Del Mar Road,     Carlsbad, CA 92009-6823
10611147       +The Gas Company,     P.O. Box C,    Monterey Park, CA 91756-0001
10611148       +The Lofts West,     P.O. Box 611632,    Rosemary Beach, FL 32461-1005
10611149       +The Palms at Wailea AOAO,     3200 Wailea Alanui Dr. #A,     Wailea, HI 96753-7740
11347468       +The Phoenix Club, LLC,     c/o Thomas F. Quinn, Esq,     1600 Broadway, Suite 2350,
                 Denver, CO 80202-4921
10611150       +The Rotenberg Companies, Inc.,      c/o Fabyanske Westra Hart & Thomson, P.A,     Attn: Jeff Jones,
                 333 South Seventh Street, Suite 2600,      Minneapolis, MN 55402-2437
11346733       +The Settlers Creek Condominium Association, Inc.,       c/o Bradford E. Dempsey,
                 3200 Wells Fargo Center,     1700 Lincoln St.,     Denver, CO 80203-4500
10611151       +The Sound Room,     P.O. Box 5324,    409 Main Street, Suite 107,    Frisco, CO 80443-5324
10611152        The Village - Community Assoc.,      P.O. Box 25396,    First Bank Assoc. Services,
                 Santa Ana, CA 92799-5396
     Case:09-11070-MER Doc#:632 Filed:02/05/20                  Entered:02/05/20 22:32:08 Page8 of 12



District/off: 1082-1          User: admin                  Page 8 of 11                   Date Rcvd: Feb 03, 2020
                              Form ID: orduncl             Total Noticed: 593


10611153        The Village - Phase I,     P.O. Box 25396,    First Bank Association Service,
                 Santa Ana, CA 92799-5396
10611154       +The Village at Copper Association, Inc.,      c/o Winzenburg, Leff, Purvis & Payne, LL,
                 1660 Lincoln Street, Suite 1550,      Denver, CO 80264-1502
10611155       +Thomas,    4872 4th Street,    Boulder, CO 80304-0597
10611156       +Thomas, Darren,    6103 Huron Lane,     Castle Rock, CO 80108-9486
10611157       +Thoms,    818 Breakwater Drive,     Fort Collins, CO 80525-4886
10611158       +Thomson,    3507 Inverness Drive,     Chevy Chase, MD 20815-5620
10611159        Time Warner Cable,    P.O. Box 371808,     Pittsburgh, PA 15250-7808
10611160        Time Warner Cable,    P.O. Box 60506,     City of Industry, CA 91716-0506
10611162        Time Warner Cable of NYC,     P.O. Box 9227,    Uniondale, NY 11555-9227
10611163       +Tirone (2),    Suite 400,    10780 Santa Monica Boulevard,     Los Angeles, CA 90025-7616
10611164       +Toderica,    7705 Crestview Drive,     Longmont, CO 80504-7300
10611165       +Toran,    405 Westminster Drive,     Morganville, NJ 07751-4628
10611166        Town of Breckenridge,     150 Ski Hill Road,    Breckenridge, CO 80424
10611167        Town of Stowe Electric Department,      P.O. Box 190,    Stowe, VT 05672-0190
10611168       +Town of Telluride,    P.O. Box 1704,     Telluride, CO 81435-1704
10611169       +Tran,    20130 Zimmerman Place,     Saugus, CA 91390-3102
10611170        Trapper Mechanical,    P.O. Box 3291,     Eagle, CO 81631-3291
10611172        Turchet,    5128 Wascana Vista Place,     Regina, SK S4V 2S3
10611173       +Turner Morris, Inc.,    5054 Marshall Street,     Arvada, CO 80002-4627
10611174        Tychsen,    5007 Bluestem Court,     Fort Collins, CO 80525-3751
10611175       +U.S. Appraisal,    200 South Wacker Drive,     Chicago, IL 60606-5829
10611176       +Ungvary,    734 Rugby Road,    Bryn Mawr, PA 19010-3833
10611177       +United Products, Inc.,     Unit# 3,    379 Oyster Point Blvd.,
                 South San Francisco, CA 94080-1961
10611178        Utilities, Inc.,    P.O. Box 240908,     Carolina Water Service of NC,     Charlotte, NC 28224-0908
10611179       +Vacation Home Services,     P.O. Box 6741,    Breckenridge, CO 80424-6741
10611181        Vail/Beaver Creek Resort,     Dept. 177,    Denver, CO 80291-0177
10611182        Valenzuela,    286 Ft Washington Ave,     New York, NY 10032-1315
10611183        ValleyCrest Landscape Maintenance,      P.O. Box 404083,    Atlanta, GA 30384-4083
11190421      #+ValleyCrest Landscape Maintenance,      Ashley Wilson , Esq.,    24151 Ventura Blvd.,
                 Calabasas, CA 91302-1449
10611186       +Vela,    3504 Gardenia Drive,    Arlington, TX 76016-3927
10611187       +Vellone,    6793 S. Yates Court,     Littleton, CO 80128-6457
10611190       +Vicki & David Reavis,     7860 E. Berry Place Ste 200,     Greenwood Village, CO 80111-2303
10611192        Villa Petrischio-Artu,     Via Del Petrischio, 25,     Farneta (AR), Italy,
10611193        Villa Petrischio-Merlino,     Via Del Petrischio, 25,     Farneta (AR), Italy,
10611195       +Village Property Management, Inc.,      P.O. Box 5550,    Snowmass Village, CO 81615-5550
10611207    ++++WESTFALL,    26731 QUARTZ VALLEY RD,     EVERGREEN CO 80439-9203
               (address filed with court: Westfall,       3069 S. Kittredge Park Rd,     Evergreen, CO 80439)
10611197       +Washburn,    235 Leicester Road,     Kenilworth, IL 60043-1244
10611198        Washington Mutual,    P.O. Box 78148,     Phoenix, AZ 85062-8148
10611199       #Waste Management,    P.O. Box 9001797,     Southern Waste Services,    Louisville, KY 40290-1797
10611200       +Way,    11325 Holidan Way,    Houston, TX 77024-5306
10611201       +Weber,    13320 Swallowtail Drive,     Bradenton, FL 34202-8241
10611202       +Weinstock & Scavo, PC,     c/o Thomas Bartolozzi,     3405 Piedmont Road, N.E. Suite 300,
                 Atlanta, GA 30305-1728
11118311       +Wells Fargo Bank, N.A.,     MAC S4101-08C,    100 W. Washington St.,     Phoenix, AZ 85003-1805
10611203        Wells Fargo Bank, N.A.,     P.O. Box 54180,    Los Angeles, CA 90054-0180
10611204       +Wells Fargo Business Direct,     P.O. Box 7487,    Boise, ID 83707-1487
10611205        Wells Fargo Home Mortgage,     P.O. Box 660455,    Dallas, TX 75266-0455
10656801        Wells Fargo Merchant Serv.,     Fox Rothschild LLP,     2000 Market St.,    20th Fl.,
                 Philadelphia, PA 19103-3291
10611206       +Weslar,    265 Jackson Street,    Denver, CO 80206-5524
10611208       +Whatmough, William and Helen,     12451 North Cloud Crest Trail,     Scottsdale, AZ 85268-6171
10611211       +Williams,    131 Hopewell Wertsville Road,     Hopewell, NJ 08525-1107
10611212        Wilson,    418 Shadow Creek Lane,     Manakin Sabot, VA 23103-2537
10611213       +Wilson C,    4890 Oak Vista Drive,     Carmichael, CA 95608-6259
10611214       +Wilson, Jack,    2025 Summerland Ave,     Winter Park, FL 32789-1453
10611215       #Winfield,    436 Ogden Street,    Denver, CO 80218-3814
10611216       +Winter Park Water & Sanitation District,      P.O. Box 7,    Winter Park, CO 80482-0007
10611217        Wu,    852 Pastureview Drive,    Baton Rouge, LA 70810-4848
10611218        XCEL Energy,    P.O. Box 9477,    Minneapolis, MN 55484-9477
10611219       +XO Communication Services, Inc.,      14239 Collections Center Drive,     Chicago, IL 60693-0001
10690950       +XO Communications, Inc.,     c/o Attn: Brad Lee,    105 Molloy St., Ste 300,
                 Nashville, TN 37201-2315
10611220        Yampa Valley Electric Assn., Inc.,      P.O. Box 775267,    Steamboat Springs, CO 80477-5267
10611221       +Yee,    73 Diamond Street,    San Francisco, CA 94114-1933
10611222       +Zerwekh, James D. and Shanon E.,      4580 Foxtail Circle,    Greenwood Village, CO 80121-3942
10611223       +Ziegler,    P.O. Box 20129/38100 Blue Tank Trail,      Wickenbury, AZ 85358-5129
10611224        Zien,    #408,   928 Wright Ave,     Mountain View, CA 94043-4658
10611225       +Zoog,    76 Grandview Circle,    Brandon, MS 39047-7398
10662887       +c/o Roger F. Friedman,     Rutan & Tucker, LLP,    611 Anton Blvd., 14th Floor,
                 Costa Mesa, CA 92626-1931
     Case:09-11070-MER Doc#:632 Filed:02/05/20                 Entered:02/05/20 22:32:08 Page9 of 12



District/off: 1082-1          User: admin                  Page 9 of 11                  Date Rcvd: Feb 03, 2020
                              Form ID: orduncl             Total Noticed: 593


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
10610667        E-mail/Text: g20956@att.com Feb 04 2020 01:49:21      AT&T Mobility,    P.O. Box 30218,
                 Los Angeles, CA 90030-0218
10610756        E-mail/Text: cls-bankruptcy@wolterskluwer.com Feb 04 2020 01:49:24       CT Corporation,
                 P.O. Box 4349,    Carol Stream, IL 60197-4349
10610719        E-mail/Text: bmg.bankruptcy@centurylink.com Feb 04 2020 01:49:03       CenturyTel,
                 P.O. Box 4300,    Carol Stream, IL 60197-4300
10610723        E-mail/Text: dl-csgbankruptcy@charter.com Feb 04 2020 01:49:39       Charter Communications,
                 P.O. Box 9001005,    Louisville, KY 40290-1005
11322096        E-mail/Text: Bankruptcy@denvergov.org Feb 04 2020 01:48:08
                 City and County of Denver/Treasury,    McNichols Civic Center Building,
                 Attn: Karen Katros, Bankruptcy Analyst,    144 W. Colfax Ave., Room 384,
                 Denver, CO 80202-5391
10610744       +E-mail/Text: documentfiling@lciinc.com Feb 04 2020 01:48:13      Comcast,    9602 S 300 W,
                 Sandy, UT 84070-3336
10610743        E-mail/Text: documentfiling@lciinc.com Feb 04 2020 01:48:13      Comcast,    P.O. Box 34744,
                 Seattle, WA 98124-1744
10610745        E-mail/Text: documentfiling@lciinc.com Feb 04 2020 01:48:13      Comcast Cable,     P.O. Box 34227,
                 Seattle, WA 98124-1227
10610762        E-mail/PDF: DellBKNotifications@resurgent.com Feb 04 2020 01:44:33       Dell Financial Services,
                 P.O. Box 5292,    Carol Stream, IL 60197-5292
10610769        E-mail/Text: G06041@att.com Feb 04 2020 01:49:13      DirecTV,   P.O. Box 78626,
                 Phoenix, AZ 85062-8626
10610788        E-mail/Text: Cori@eldoradosprings.com Feb 04 2020 01:49:39      Eldorado Artesian Springs, Inc.,
                 P.O. Box 172526,    Denver, CO 80217-2526
10610790        E-mail/Text: bmg.bankruptcy@centurylink.com Feb 04 2020 01:49:03       Embarq,    P.O. Box 96064,
                 Charlotte, NC 28296-0064
10610841        E-mail/Text: FPCbankruptcy@nexteraenergy.com Feb 04 2020 01:49:15       Gulf Power,
                 P.O. Box 830660,    Birmingham, AL 35283-0660
10610852        E-mail/Text: bankruptcy.notices@htc.hargray.com Feb 04 2020 01:48:53       Hargray,
                 P.O. Box 2000,    Hilton Head Island, SC 29938-2000
10610874        E-mail/Text: customer_care@holycross.com Feb 04 2020 01:49:13       Holy Cross Energy,
                 P.O. Box 2150,    Glenwood Springs, CO 81602-2150
10610883        E-mail/Text: cio.bncmail@irs.gov Feb 04 2020 01:48:34      Internal Revenue Service,
                 Centralized Insolvency Operations,    PO Box 21126,   Philadelphia, PA 19114
10610882        E-mail/Text: EBN_Notifications@OWB.com Feb 04 2020 01:48:51      Indymac Bank,     P.O. Box 78826,
                 Home Loan Servicing,    Phoenix, AZ 85062-8826
10610887        E-mail/Text: bankruptcy2@ironmountain.com Feb 04 2020 01:49:07       Iron Mountain,
                 P.O. Box 615004,    Dallas, TX 75391-5004
10610999        E-mail/Text: LITIGATION@NECLEASE.COM Feb 04 2020 01:48:10      NEC Financial Services,
                 P.O. Box 100558,    Pasadena, CA 91189
10611014        E-mail/Text: dl-csgbankruptcy@charter.com Feb 04 2020 01:49:39       Oceanic Time Warner Cable,
                 P.O. Box 30050,    Honolulu, HI 96820-0050
10611045        E-mail/Text: bankruptcy@pb.com Feb 04 2020 01:49:23      Pitney Bowes,    P.O. Box 856042,
                 Louisville, KY 40285-6042
10611053        E-mail/Text: bklaw@centurylink.com Feb 04 2020 01:49:28      Qwest,    P.O. Box 173384,
                 Denver, CO 80217-3384
10611054        E-mail/Text: bklaw@centurylink.com Feb 04 2020 01:49:28      Qwest,    P.O. Box 173638,
                 Denver, CO 80217-3638
10611055        E-mail/Text: bklaw@centurylink.com Feb 04 2020 01:49:28      Qwest,    P.O. Box 29040,
                 Phoenix, AZ 85038-9040
11281959       +E-mail/Text: bklaw@centurylink.com Feb 04 2020 01:49:28      Qwest Corporation,
                 1801 California St Rm 900,    Attn: Jane Frey,   Denver CO 80202-2609
10611124        E-mail/Text: bankruptcy@blackhillscorp.com Feb 04 2020 01:48:52       SourceGas,
                 P.O. Box 660474,    Dallas, TX 75266-0474
10611161        E-mail/Text: DL-ICOMSBankruptcy@charter.com Feb 04 2020 01:49:16       Time Warner Cable,
                 P.O. Box 70992,    Charlotte, NC 28272-0992
10611189        E-mail/Text: wfmelectronicbankruptcynotifications@verizonwireless.com Feb 04 2020 01:48:09
                 Verizon Wireless,    P.O. Box 25505,   Lehigh Valley, PA 18002-5505
                                                                                               TOTAL: 28

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
intp            BKD
cr              Cheryl and Terry Hays
intp            Christian Vance Kirchner
intp            Daniel Engle
cr              Paramount Destinations
10610666        Astroff,   3265 Carriage Hill Place,    Ottawa,      K1T 3X6
10610675        Banco Mercantil del Norte, S.A.,    Esq Sn Martin, Col Americana,    Avenida Vallarta numero 1617,
                 Guadalajara,     Jalisco
10610716        Casperd,   #3-389 Collett Road,    Kelowna,     VIW 3A3
10610766        Digital Rez,   Suite #5, Warrens Court, Warrens,     Bridgetown,     BDS
10655424        FirstCaribbean International Bank,    Leeward Highway Branch,    P.O. Box 698, Leeward Highway,
                 Providenciales,Turks & Caicos
10652895        FirstCaribbean International Bank,    Leeward Highway Branch,    PO Box 698, Leeward Highway,
                 Providenciales, Turks & Caicos Islands
10610817        Gaitan,   Rosas 330 Col. Torreon Jardin,    Torreon,      27200
     Case:09-11070-MER Doc#:632 Filed:02/05/20                               Entered:02/05/20 22:32:08 Page10 of 12



District/off: 1082-1                  User: admin                        Page 10 of 11                        Date Rcvd: Feb 03, 2020
                                      Form ID: orduncl                   Total Noticed: 593


             ***** BYPASSED RECIPIENTS (continued) *****
10610878          Humberto Munoz Flores de la Torre,       Cancun,      Q. Roo
10610997          Name,   Line 2,     Address,    City,      Zip
10611188          Vendor,    Mail to Address Line 2,      Mail to Address Line 1,    Mail to City,      Mail to Zi
10611191          Villa La Estancia,     Paseo Cocoteros #700 Sur,      Nuevo Vallarta,      Nayarit
10611194          Villa Renaisance,     Grace Bay,    P.O. Box 592, Ventura Drive,      Providenciales,
10611210          Widyasurya,    63 Prince Street Mosman,      Sydney,      02088
aty*             +Maria R. Massaro,     1313 Carlyle Park Cir.,      Highlands Ranch, CO 80129-6974
11220911*        +Allegiant Management LLC,      PO Box 66,    Winter Park, CO 80482-0066
10610884*        +Internal Revenue Service,      Insolvency Unit,     MS 5012 DEN, 1999 Broadway,
                   Denver, CO 80202-5717
10611001*        +Neighborhood Home Buyers, LLC,      P.O. Box 609,     Point Clear, AL 36564-0609
10651700*        +Paramount Destinations, Inc.,      520 A Old Stoney Road,     Corolla, NC 27927-2215
11106965*       ++QUESTAR GAS COMPANY DBA DOMINION ENERGY UT,        ATTN BANKRUPTCY DNR 132,    PO BOX 3194,
                   SALT LAKE CITY UT 84110-3194
                 (address filed with court: Questar Gas Company,         Bankruptcy DNR 244,    1140 W. 200 South,
                   P.O. Box 3194,      Salt Lake, UT 84110-3194)
11104206*         Schoenholz,    75 Leeshore Lane,      Tiverton, RI 02878-4269
10610648        ##Alber,    4124 Prairie Fire Circle,      Longmont, CO 80503-6444
10610658       ##+Anguiano,    4688 Cedar Glen Place,      Castle Rock, CO 80109-7916
10610705       ##+Broerman,    5093 Castle Pines Drive South,       Castle Rock, CO 80108-8840
10610793       ##+Eshman,    5851 Woodthrush Lane,      West Chester, OH 45069-5927
10610795       ##+Exceptional Services, LLC,      P.O. Box 611677,     Rosemary Beach, FL 32461-1005
10610804       ##+First Insurance Funding Corp.,      P.O. Box 66468,     Chicago, IL 60666-0419
10610806       ##+Flood,    7953 Sitio Vaquero,     Carlsbad, CA 92009-9524
10610809       ##+Foltz,    7845 East 7th,     Denver, CO 80230-6107
10610810       ##+Fowler,    5301 South Birch Court,      Greenwood Village, CO 80121-3911
10610838       ##+GSL Group,    home: 9326 E Evans Pl. 80231,       4155 E Jewell Ave #906,    Denver, CO 80222-4513
10610842       ##+Gustafson,    #218,    3601 Arapaphoe Road,      Boulder, CO 80303-1575
10610958       ##+Martin,    2822 Wabash Street,     Denver, CO 80238-2532
10610959        ##Maui Electric Co, LTD,     P.O. Box 1670,      Honolulu, HI 96806-1670
10610961       ##+Mayers,    160 Blackland Drive,     Atlanta, GA 30342-4404
10610976       ##+Michalski,    1361 Washburn Street,      Erie, CO 80516-6985
10610981        ##Milliken,    1970 Kitty Hawk Drive,      Xenia, OH 45385-5371
10611015        ##Ocwen Loan Servicing,     P.O. Box 6440,     Carol Stream, IL 60197-6440
10611017       ##+Oleson,    49520 Rancho La Merced,      La Quinta, CA 92253-8425
10611056       ##+Ramani,    435 N. Bruner Street,      Hinsdale, IL 60521-3028
10611063       ##+Rentals Your Way,     5363 Fossil Butte Drive,      Colorado Springs, CO 80923-9505
10610946       ##+Richard T. Lofaso and Loretta L. Lofaso,        25341 Spindlewood,    Laguna Niguel, CA 92677-1974
10611092       ##+Schlesinger,    8984 Lakeview Drive,      Olmsted Falls, OH 44138-3709
10611109        ##Shaw,   18930 33rd Avenue N.,      Plymouth, MN 55447-1078
10611082        ##Steve Safigan,    15 Mimosa Dr.,      Rome, GA 30161-3931
10611209       ##+Whittemore,    4320 Colony Hills Drive,      Akron, OH 44333-1706
                                                                                                  TOTALS: 18, * 7, ## 25

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’++++’ were corrected as required by the USPS Locatable Address Conversion System (LACS).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 05, 2020                                            Signature: /s/Joseph Speetjens
    Case:09-11070-MER Doc#:632 Filed:02/05/20                 Entered:02/05/20 22:32:08 Page11 of 12



District/off: 1082-1          User: admin                  Page 11 of 11                Date Rcvd: Feb 03, 2020
                              Form ID: orduncl             Total Noticed: 593

_


                              CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 3, 2020 at the address(es) listed below:
              Bradford E. Dempsey    on behalf of Creditor    Red Hawk Townhome Condominiums
               brad.dempsey@faegredrinker.com, dorothy.bailey@faegredrinker.com;susan.haag@faegredrinker.com
              Bradford E. Dempsey    on behalf of Creditor    The Townhomes at Settlers Creek Condominium
               Association, Inc. brad.dempsey@faegredrinker.com,
               dorothy.bailey@faegredrinker.com;susan.haag@faegredrinker.com
              Bradford E. Dempsey    on behalf of Creditor    The Keystone Neighbourhood Company, Inc.
               brad.dempsey@faegredrinker.com, dorothy.bailey@faegredrinker.com;susan.haag@faegredrinker.com
              Christian C. Onsager    on behalf of Debtor    High Country Club, LLC consager@OFJlaw.com,
               consager@ecf.courtdrive.com;bmoss@ecf.courtdrive.com
              Cynthia Lowery-Graber     on behalf of Creditor    PHH MORTGAGE CORPORATION
               cynthia.lowery-graber@bryancave.com, alicia.berry@bryancave.com,44Team_DEN@bryancave.com
              Dayle L. Anderson    on behalf of Creditor    Lakota Owners Association, Inc.
               d.l.anderson@comcast.net
              Elizabeth Bryans     on behalf of Plaintiff Jeffrey A. Weinman, Chapter 7 Trustee
               ebryans@allen-vellone.com, mmorton@allen-vellone.com
              Ethan Birnberg     on behalf of Trustee Jeffrey A. Weinman birnberg@portersimon.com,
               blessingb@ballardspahr.com
              Ethan Birnberg     on behalf of Plaintiff Jeffrey A. Weinman, Chapter 7 Trustee
               birnberg@portersimon.com, blessingb@ballardspahr.com
              Glenn Edward Glover    on behalf of Creditor    PHH MORTGAGE CORPORATION gglover@bradley.com
              Harrie F. Lewis    on behalf of Plaintiff Jeffrey A. Weinman, Chapter 7 Trustee
               hlewis@lindquist.com
              Harrie F. Lewis    on behalf of Trustee Jeffrey A. Weinman hlewis@lindquist.com
              Holly L. Decker    on behalf of Creditor    Aurora Loan Services, LLC bankruptcy@medvedlaw.com
              Jeffrey Weinman     on behalf of Plaintiff Jeffrey A. Weinman, Chapter 7 Trustee
               jweinmantrustee@outlook.com, lkraai@weinmanpc.com;lkraai@ecf.courtdrive.com
              Jeffrey A. Weinman    on behalf of Trustee Jeffrey A. Weinman jweinman@epitrustee.com,
               jweinman@ecf.axosfs.com;lkraai@ecf.courtdrive.com
              Kevin L. Ehlers    on behalf of Defendant    Olana & Associates kevin@kevinehlerslaw.com,
               gwail@kevinehlerslaw.com
              Laurie Stirman     on behalf of Defendant    Paramount Destinations, Inc.
               laurie@stirmanlawoffice.com, ces@stirmanlawoffice.com
              Lawrence B. Leff    on behalf of Creditor    The village at copper association lbleff@wlpplaw.com,
               Mvargas@wlpplaw.com
              Mark S. Ratner    on behalf of Defendant    Omni Hotels Management Corporation
               ratnerm@hallevans.com, guruler@hallevans.com
              Patrick D. Vellone    on behalf of Spec. Counsel    Allen & Vellone pvellone@allen-vellone.com,
               la@allen-vellone.com
              Patrick D. Vellone    on behalf of Plaintiff Jeffrey A. Weinman, Chapter 7 Trustee
               pvellone@allen-vellone.com, la@allen-vellone.com
              Patrick D. Vellone    on behalf of Trustee Jeffrey A. Weinman pvellone@allen-vellone.com,
               la@allen-vellone.com
              Paul G. Urtz    on behalf of Defendant    American Express Travel Related Services Company, Inc.
               paulurtz@millerurtz.com
              Stephen K. Dexter    on behalf of Defendant    BKD, LLP Stephen.Dexter@LathropGPM.com,
               Charlene.Huffman@LathropGPM.com
              Stuart M. Altman    on behalf of Defendant    Sam Properties, LLC stuart.altman@hoganlovells.com
              Theodore J. Hartl    on behalf of Trustee Jeffrey A. Weinman thartl@lindquist.com,
               blessingb@ballardspahr.com
              Thomas F. Quinn    on behalf of Creditor    The Phoenix Club, LLC tquinn@tfqlaw.com,
               officeadmin@tfqlaw.com
              Thomas F. Quinn    on behalf of Creditor    The Callahan Group, LLC tquinn@tfqlaw.com,
               officeadmin@tfqlaw.com
              US Trustee, 7    USTPRegion19.DV.ECF@usdoj.gov
                                                                                              TOTAL: 29
Case:09-11070-MER Doc#:632 Filed:02/05/20                    Entered:02/05/20 22:32:08 Page12 of 12



                                 UNITED STATES BANKRUPTCY COURT
                                         District of Colorado



In re:                                                               Case No.: 09−11070−MER
High Country Club, LLC                                               Chapter: 7

Debtor(s)


             ORDER GRANTING APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS



It appears to the Court that the original dividend check issued in the above referenced case to Claimant(s),
Green Tree Home Loan Servicing and Mortgage Services, in the amount of 630,961.03, was not cashed or
was returned as undeliverable.

On 10/28/20, PHH Mortgage Corporation, as servicing agent and attorneyinface for U.S. Bank National
Association, as trustee for Lehman XS Mortgage PassThrough Certificates, Series 20073 came forward as
rightful claimant of these funds and filed an application for payment of unclaimed funds deposited with the
court, pursuant to 11 U.S.C. § 347(a).

The application and supporting documentation establish that PHH Mortgage Corporation, as servicing
agent and attorneyinface for U.S. Bank National Association, as trustee for Lehman XS Mortgage
PassThrough Certificates, Series 20073 is/are entitled to the unclaimed funds; accordingly, it is hereby
ORDERED that, pursuant to 28 U.S.C. § 2042, the sum of 630,961.03 held in unclaimed funds be made
payable to PHH Mortgage Corporation, as servicing agent and attorneyinface for U.S. Bank National
Association, as trustee for Lehman XS Mortgage PassThrough Certificates, Series 20073 and be
disbursed to the payee at the following address:

1661 Worthington Road, Suite 100, West Palm Beach, FL 33409.

The Clerk will disburse these funds not earlier than 14 days after entry of this order.


Dated: February 3, 2020                                      By the Court: Michael E. Romero
                                                                           U. S. Bankruptcy Judge
